Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 1 of 26

EKEXHIRIT “O”
CHONAARWNS

Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 2 of 26

CHARACTER LETTERS
INDEX

Mary Maura Koennecke — Neighbor (pg. 2)
Ralph A. Ferrara — Friend (pg. 3)

Rev. George Hafemann — Pastor (pg. 4)
Stacey Bogert — Friend (pg. 5-6)

Frank Saliano — Co-Worker NYPD (pg. 7)
Andrew Brigida — Co-Worker NYPD (pg. 8)
Brendan T. Faulkner — Friend (pg. 9)
Salvatore Imburgia — Co-Worker NYPD (pg. 10)
Mary R. White — Friend (pg. 11)

Elizabeth Fini-Elser — Friend (pg. 12-13)
John M. Reilly — Co-Worker NYPD (pg. 14)
Melissa Gallo — Friend (pg. 15-16)

Michelle Webster — Wife (pg. 17-18)
Yvonne Webster — Mother (pg. 19-20)

John W. Fleischman — Friend (pg. 21-22)
Doreen Delorenzo — Sister (pg. 23-24)
Charles Straub — Co-Worker NYPD (pg. 25)
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 3 of 26

Mary Maura Koennecke

8 Twin Spring Lane
Florida NY 10921
845-651-4638

March 17, 2021

District Judge Amit P Mehta
US. District Court

for the District of Columbia
333 Constitution Ave. N.W.
Washington, D.C. 20001

Re: United States of America v. Thomas Webster

Dear Judge Mehta,

My name is Mary Maura Koennecke and have been a Registered Nurse for 40 years.

I have worked in a variety of work settings - serving diverse populations from all socio-
economic- cultural backgrounds. I have been married for 34 years to Scott Koennecke -
a FDNY firefighter who retired after 20 years of service and was a 911 rescuer. We are
parents of 3 adult children who work im the service sector of the health field. We have
lived in the same house for 26 years where we raised our children and served our

community.

We have know Thomas Webster for nearly 10 years when his family became our next
door neighbors. What we have observed is a hard-working, devoted family man and a
person of strong faith, integrity and moral values. He is a very involved parent - whether
it is teaching his kids to parallel park or taking them to their motor cross events. His love
for his wife Michelle is evident in the respect, support and commitment he shows for their
marriage - demonstrated by being a stay at home dad while she works and travels for her
job and taking weekends away as a couple when time allows. He is a critical part of the
family structure in the Webster household. He has shown kindness and caring as a friend
and neighbor of good character whether he volunteers to plow our long driveway in

heavy snows or helping to jump start a dead battery.

The behavior Thomas is charged with is out of character of the individual we have
known. It is not the same loving husband, father, and good neighbor we have observed
over these many years. It is directly the opposite of someone who we believe respects and
supports law enforcement. We admire and respect his service to his country in the
Marine Corps and then as a NYPD police officer. We do not believe Thomas Webster
poses any flight threat or danger to his community if released back to his family.
Hopefully, we can unite as a nation and find a path forward toward forgiveness and

reconciliation to bring peace to this nation and stop the division we are experiencing.

Sincerely yours,
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 4 of 26

Ralph A. Ferrara

Residential Appraiser
279 Lake Osiris Rd
Walden, NY 12586
845-527-2093
03/18/2021

To; The Honorable Amit P. Mehta
United States District Court for District of Columbia
333 Constitution Ave N.W.
Washington, DC, 20001

Re; Docket # 1:21-MJ-0024 “US V. Thomas Webster”

Dear Honorable Judge Mehta,

1 am a residential real estate appraiser in the Hudson Valley area of New York State. I
have been asked to provide a letter attesting to the character of Mr. Thomas Webster. I
graduated from Suffern High School, in Rockland County New York, with Mr. Webster
in 1984. Following high school we lost touch for a few years. In the early 2000’s we re-
connected by chance at a local motorcycle racing track in Plattekill, NY. From that time
until the present, my family and children and his family and children have spent a
significant amount of time together at different functions (motorcycle racing tracks where
our children participate, snowmobiling in southern Vermont, and generally getting
together for dinner, bbq’s, etc). I currently reside approximately 20 miles north east from
Tom and his family. He lives in Florida, New York. I reside just outside the village of
Walden, in Montgomery, New York.

Tom had served in the Marines during “Desert Storm” after high school. He returned to
serve 20 years on the NYPD. It was during this time when our paths crossed again and
we began spending a fair amount of time together. I have come to have the utmost respect
for Tom. He is a patriot, a great father, and a good man, as well as being a good friend.
He is a law abiding, devout family man who loves his wife and children. He has taught
his children well with his oldest Daughter, Samantha, currently attending The United
States Marines boot camp, following in her father’s footsteps. He has raised the most
respectful and well mannered children I have seen, which I believe is a testament to his
character and personality. He has in fact at times tried to be a mentor to my older son.
Tom is very “ethic” centered in everything in his life, be it work, family, or religion. He
has been a person whom his community, and our great country, has relied upon for our
safety. I do not believe Tom to be a threat in any way, shape or form to his community.
To the contrary, I believe Tom to be an invaluable asset to his neighborhood/community,
and, based on his service, to the country.

  

Ralpif A. Ferrara
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 5 of 26

The Church of St. Fotn the Evangelist

GOSHEN, N. ¥. 10924

OFFICE: 71 MURRAY AVENUE TELEPHONE: 294-5328

March 19, 2021

The Honorable Amit P.'Mehta

U.S. District Court for the District of Columbia
333 Constitution Ave. N.W.

Washington, D.C. 20001

Re: United States of America v. Thomas Webster
Dear Judge Mehta:

I have been a Catholic priest for nearly twenty-two years. I have served as a pastor for
the last fourteen years, first in the City of Port Jervis, NY, and the last six in the Town
and Village of Goshen, NY.

I have known Thomas Webster since my appointment here in February 2015. Mr.
Webster and his family have been active parishioners; his children were altar servers;
his older daughter is a graduate, and his younger daughter a junior, at the local
Catholic high school, where I serve as a chaplain; and I have come to know

Mr. Webster and his family socially as well as on a ministerial-professional level.

I have only known and seen Mr. Webster to be a loving and devoted husband and
father. Were he to be released from confinement, I do not believe Mr. Webster would
pose any danger to himself, his family, or the community at large.

Sincerely,

  

eorge Hafemann
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 6 of 26
6/15/2021 IMG-4580.jpg

 

https://mail.google.com/mail/u/O/#inbox/FMfcgzGkXmgnMzcVZWwPcT BwBZsaqrzif?projector=1

Ww
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 7 of 26
6/15/2021 IMG-4583.jpg

 

https://mail.google.com/mail/u/O#finbox/FMfcgzGkXmgnMzcVZWwPcTBwBZsaqrzlf? projector=1

14
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 8 of 26

14 Karl Court
Congers, New York 10920
March 23, 20272

To the Honorable Judge Amit P. Mehta
U.S. District Court for D.C.

353 Constitution Avenua., NW,
Washington, D.C. 20001

USA vs Thomas Webster

Doc #1; 21 - MJ - 00244

Dear Honorable Judge Amit P, Mehta,

Jam writing on behalf of Mr. Thomas Webster. Mr. Webster and myself have bean
close friends and co-workers for aver 30 years. In this time, he has proven to be a loyal and
dedicated member of the U.S. Marine Corps., and the New York City Police Department where {
worked closely with him. 1 have witnessed his dedication to his wife and children whom he has
raised to be upstanding citizens in their community. His oldest daughter, Samantha, fs
following in his footsteps a5 a Private First Class in the United States Marine Corps. in Paris
Island, South Carolina. His other children, Luke and Valerie, are both straight A students in high
school.

twas troubled and surprised to hear of the events that occurred on January 6" between
Mr. Webster and a fellow police officer from Washington, District of Columbia. Mr. Webster's
reaction to the officer, which lasted approximately one minute, does not depict the years of
respect that he has shown for the members of any police department. He has always had the
upmost respect for all of his brother officers, as well as his fellaw members of the Armed
fornes.

Eknow Mr. Webster to be dependable, responsible, honest, and courteous; a man with 3
heart of gold. | have witnessed his compassion and generosity for people in nead, including
strangers in his community. For example, during the time he owned a landscaping business, he
offered to cut a widow's lawn at a great discount due to the fact that she was ona fixed
income. He also gave discounts to any and all veterans. He even helped me out when !
sustained an injury and volunteered to mow my lawn at no charge for the duration of my injury
which lasted several months.

[ understand the seriousness of this matter. However, | hope the court will take all of hig
dedicated service to his country as weil as his dedication to his community, family and friends
inte consideration with regard to this unfortunate incident, | still believe Mr. Webster to be an
honorable individual, a valued member of his community and a good human being,

Si ely, ’ =

rank Sialiano
Retired NYPD Lieutenant
6/15/2021

Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 9 of 26

image0.jpeg

 

Mareh 24.2071
Hon Amd P. hentia
Unied Stats Désnie: Gout
Dstict of Cohinbar
393 Constitution Ave ALW
Washinton. 6.0 200%

Ae Linded States of Ameocay Thomas Websies

Dogkel No Deloss
Daar Honorable Sor.

My name ts Andrew Bog<da and arn writing this ener te you on bene of Thomas Webster, her.
\Websler and t rave known exch othar fee 30 years. We began working logether in Apat 1891 when Ate.
Webeler was assigned to PSA & Housing Gureau of the NYPD as 0 new eeenet from te Police Acadamy.
twas the tavnag suioervisor ankfirained 10 new potas officers aod Mr, Webster wes one of them. | was
jaler eralgned to the roe of patrof supervises, ond again ba ned Ms, Wobster ss pact.of my duties. Ounng
my lire as @ pales supervisor, Mr. Webster was my chaviteur ac many octesions. Our work together
cont itd 23 Wo were Badgoed to Commutty AMaig in June 1993, and late: assigned to Steet Crime
in dume 1985 jh tit Stoeet Comm uni, §superisad Mr tvebster, Bong wiih 5 other rofice oMaars Our
work et the Stree! Crime usit involved “po'a dothes’ assignments amor, other thongs Mr. WWebrer
craed rm @act of the unds ha was assigned to

At i's supery-acs, I was reapons-bie for completing his eva'vations duving his ime in the Housing
Garesu Community Affairs, and Street Crime. Throughoul our ta weticng together, | knew ir. Webster
to be an honest, hard-working pote offices Ha was a fourcyear veteran of the United Stales Marine
Corpa. a tect | very much admred about hrm Hie miltary training contriéed ic his succoss Inthe NYPD
i toot great persia in Engineng the new officers and Mr. VWebsies waa one of the very Orel In fact, | ipter
gine Me Webster a recommerdition to be assigned lo the Firesms Training section, where he was
svenivaly wasgned | look my dutes 85 a SUpChasc! very seroumly, and woul! not give a
recommendeeion for such om important rota if | ded not feel Mtr. Webster was Ft for the ob,

Jn bght of af of the above, biens ahocked to iaam about the pending casa apaeret Mi. Webetar for
the evanta that ocarred on January ©, 2021, mainly bacause Mr. Webster wae a respected price officer
herself, and held few potos offers in tha inghest repard As a ratied police officer mysatl, F
Hoderttand the oreyiy of the situation. However, | lity bebeve bis maddest does not neotosant who Mr
Weckter it, a dantonstmated by hes years of neitery service mrt serviea te hie oonimumity ey an NYPD
officer It ls my hope that th’s Court wil tae these factors into considerstion when dafermining whether
My Webster is tg tte for bad Mr Wotster hes strong comminity Kew ard if a Geceated fathse ane
husband. As such, itis my belief that Mr. Webstes would nol pose any threat whatsoever of eleoged

Teint you for your tare and consideratvon

Cirrus Gaunt

Rebtod NYPD Sergeant
3932 Nutley Cece
Yorklown Hengits, New York 10593

https://mail.google.com/mail/u/O/#inbox/F MfcgzGkXmgnMzcVhDENKFifCmVQGcxB? projector=1

1
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 10 of 26

UNITED STATES OF AMERICA
Vv
THOAMS WEBSTER

March 24, 2021

District Amit P. Mehta

U.S. District Court, District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

Dear District Amit P. Mehta,

Good afternoon, my name is Brendan Faulkner I was born and raised in Warwick NY, I’m currently serving Active
duty in the United States Marine Corps stationed in Camp Pendleton California. I lived not too far from where the
Webster family was living. I went to the same high school as his eldest daughter Samantha and we started dating
towards the end of our sophomore year. I was immediately introduced to her family and I finally got to meet Mr.
Webster and in roughly four years of being around the family from coming after school every day to living in the
house for weeks at a time. He has helped me through life and has taught me many things and has helped me develop
as a person both physically and spiritually by keeping me on the right path and pushing for me to do my best. Mr.
Webster has paved the path for my future and others. Mr. Webster has always treated everyone with respect and is a
good man and cares for the wellbeing of others and his family.

I personally believe that Mr. Webster should be released for bai] because he is not a danger to society. He has runa
landscaping business and during the winter season I’ve seen him help clear the roads and help others in rough
situations in the area and support local communities he also has a family to raise and to help with his wife with
transportation for his kids to school and back. I know Mr. Webster and I can personally say that he is nol a danger
to others or to the community and should be released on bail. Mr. Webster is an honest and genuine man who has
served this country in both the military and police force and is raising his kids to do the same. Mr. Webster is a
loving father, a great friend and a fellow marine and even in his current situation he continues to help and support
others.

Thank you for your time.

Sincerely Brendan J. Faulkner
BP negra

Semper Fidelis

CAMP PENDELTON CA, ! (845) 461- 1367, BRENDAN.FAULKNER @USMC.MIL
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 11 of 26

March 25, 2021

Honorable Judge Amit P. Mehta
U.S. District Court for D.C.

333 Constitution Avenue, N.W.
Washington, D.C. 20001

USA vs. Thomas Webster

Doc #1:21-MJ-00244

Dear Honorable Judge Amit P. Mehta,

My name is Salvatore Imburgia and I am writing this letter to you on behalf of Thomas
Webster. I have known Mr. Webster for nearly thirty years. We began working together in the
summer of 1994 in the New York City Police Department. Upon graduating the police academy,
Mr. Webster was assigned as my Field Training Officer. Officers assigned this role had to fulfill
an extensive list of requirements including possessing good character and the highest integrity.
It’s a task that is only rewarded to officers that have gained the trust of their peers and bosses as
an excellent police officer. Mr. Webster was nothing short of this. Mr. Webster quickly became a
great friend and mentor. The first thing he taught me was to always treat everyone in the
community with dignity and respect. He was very proud of his marine background as he was also
extremely proud to be a police officer. We remained close friends after field training and
eventually worked together again in Street Crime, a “Plain Clothes” Unit.

I have witnessed Mr. Webster as not only a remarkable officer, but also one that excelled
in any assignment he was given. As a police officer, you are placed under many high stress
scenarios. Never once did I see Mr. Webster waiver his patience or temper with not only the
community, but also fellow police officers. He was an exemplary role mode] not only in teaching
us to maintain our composure but his skills also translated over to proper tactics and listening
abilities. Not only was he a successful police officer, he also is a devoted and loving husband and
father. He raised his children to be successful, respectful and hardworking adults so much so that
one of his children joined the Marine Corp following in his footsteps.

When I heard of the situation that occurred on January 6, 2021, I had a hard time
believing that it was the same person that I worked with. I was shocked because, while
understanding the gravity of the situation, I know Mr. Webster to hold fellow police officers to
the highest regard. I wholeheartedly do not believe this incident represents Mr. Webster’s true
character. I hope the court can take into consideration his lifetime dedication to this country, his
community and his family. Mr. Webster is a good man, a valued member in the community and
would not pose as a threat if released on bail. Thank you for your time and consideration.

Satvato Tn
Retired NYPD ice Officer
11 Bradhurst Road

Carmel, NY 10512
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 12 of 26

District Judge Amit P. Mehta 3/20/2021

U.S District Court for the District of Columbia
333 Constitution Ave. N.W.

Washington, D.C. 20001
Re: United States of America vs. Thomas Webster

To Whom it may concern:

My name is Mary White, a married mother of two adult children and I’m a professional
hairstylist. | have known Thomas Webster for 36 years. We both grew up in the same
neighborhood in Suffern, NY and graduated from the same High Schooi. We coincidentally
started our families in the same neighborhood in Monroe, NY and were friends and members of
the Round Lake Park association. Tom is the perfect example of a family man, a loving
husband and father to his wife and three children. He was a very helpful, friendly neighbor, and
we enjoyed getting together with him and his wife for barbeques and neighborhood gatherings
at the lake. | even babysat his children when they were small, while his wife Michelle was at
work and he would have to leave in the afternoon for his shift as a NYC police officer. | have
never seen Tom display aggressive behavior towards anyone, and | do not see him as a threat
or danger to the community if granted release on bail. He has always been a productive and
upright citizen and | hope that he can be released to his family.

Sincerely, .
ron, (uo eae

Mary R. White
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 13 of 26

6/17/2021 Scan.jpeg

Elizabeth Fini-Elser
2 Seeley Bull St.
Monroe, NY 10950

fini-elser@hotmail.com
845-527-5392

March 28, 2021

Judge Amit P. Mehta

US. District Court for the District of Columbia
333 Constitution Ave.

NW. Washington, D.C. 20001

Re: United States of America v. Thomas Webster

Dear Judge Amit P. Metha,

Hello, my name is Elizabeth Fini-Elser. | am a small business owner of an aesthetic

boutique located in Monroe, NY. | have been in the beautyervice industry throughout
my entire career. | also reside in Monroe, NY and have been living in the area my whole
life (47 years). My parents are immigrants from Italy. | was raised with conservative old
fashioned values. Family and respect for the community and the law has been instilled

in my upbringing.

| met Thomas's wife Michelle Webster at a salon | was working in November 2013.
When we met we hit it off right away. She is an absolutely lovely woman. We spoke
about her husband Thomas and how he served our country as a Marine and how he
also served as an NYPD officer. Our discussion revealed how we share so many of the
same family values and respect for our country and community.

As time passed with providing several beauty services for Michelle we became friends
and I met Thomas Webster and their family. As | got to know Thomas I could see what
an amazing man he truly is. The love for his family and country and law enforcement
was always clear. He even advised me the proper etiquette and protocols if ] were ever
to get pulled over by a police officer. | am thankful he explained how the best way to
handle a situation such as this because a Police officer approaching a vehicle may be
apprehensive. | have known Thomas since February 2014. Thomas Webster's
character and demeanor has always been friendly good natured and he is always easy

hitos://mail.aooale.com/mail/u/0#inbox? proiector=1 4/1
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 14 of 26

6/17/2021 Scan 1.jpeg

to talk to in fact 1 consider Thomas like a brother to me. 1 do not feel that Thomas
Webster is a threat to society. | in fact would feel safer in society knowing Thomas is

there.

Sincerely yours,

Elizabeth Fini-Elser
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 15 of 26

John M. Reilly
143 Garth Road
Scarsdale, NY 10583
914-207-3276
April 7, 2021
Honorable Amit Mehta
United States District Court

District of Colombia
333 Constitution Avenue NW
Washington, DC 20001

RE: United States of America vs. Thomas Webster
Docket No. 1.21-MJ-0044

Dear Justice,

My name is John M. Reilly and | am writing to you on behalf of Thomas Webster who was arrested in
connection with the events of January 6, 2021 in Washington DC. | am a retired New York City Police
Captain and Thomas Webster worked in my Command PSA8 North of the Housing Bureau of the NYPD.

My experiences with Thomas Webster were always positive. He was a level-headed, competent and
dependable Police Officer. He was well-liked by his fellow officers and supervisors. The last time | had -
any contact with Thomas Webster was the days of 9/11/01 when we were both part of the NYPD
response to the terrorist attack on the World Trade Center.

Although | am appalled and disgusted with the allegations against Thomas Webster regarding his
conduct in Washington DC on January 6, 2021. | do not feel that Thomas Webster is a danger to the
community. In fact, he has a history of honorable service in the USMC and in the NYPD. | was shocked
to learn from former colleagues that Thomas Webster is being subject to Pre-trial detention in Virginia
hundreds of miles from home. A principal of our legal system is innocent till proven guilty. | believe,
based on Thomas Webster’s personal history of service to country and community, he is entitled to be
released on bail or even ROR to be with his family in New York to prepare for his trial. | think Thomas
may have been duped by the former President’s despicable lies and he is deserving of mercy. Thank you

for taking the time to read this letter.

 
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 16 of 26

Melissa Gallo
12 Florican Lane
Goshen New York 10924

April 8, 2021

District Judge Amit P. Mehta
U.S. District Court for the District of Columbia

333 Constitution Ave. N.W.
Washington, D.C. 20001

Re: United States of America v. Thomas Webster

Dear Judge Mehta,

My name is Melissa Gallo. | have been a resident of Orange County for 16 years. | have
been married to Brian Gallo since 2004, and have two children in the Goshen Central
School District, Michael 15 and Kylie 13. | have worked as an account executive with
Lamar Advertising, an Out of Home Advertising Company based in Baton

Rouge, Louisiana, since 2014. | have served my community as a Councilwoman for the
Town of Goshen from 2016-2020, appointed to chair the Affordable Housing committee
within our Town. | was also a member of Goshen Joint Parks and Recreation. Both
Brian and | have deeply rooted ties to Goshen, as we have both volunteered for several
local other organizations including the Goshen Soccer League, and the Goshen Fire
Department. We are also current members of Temple Beth Shalom in Florida, New
York.

| met Tom Webster almost ten years when our sons Michael and Luke became good
friends in first grade. When my son Michael was only six years old, Tom and Michelle
asked us if he could join them on their family vacation. This was his first non-family
overnight trip. | did not hesitate for one second. | trusted that they would care for
Michael as they would their own children. And with the exception of a slight sunburn, for
which they both apologized profusely, he had an amazing time. That would be the first
of many trips my son took with the Webster family. Michael always came back happy,
relaying stories of great family fun, how generous and thoughtful Tom and Michelle
were, etc. | knew that with Tom and Michelle, Michael was safe and well taken care of.
They are an incredibly kind, trustworthy family and | do not for one second regret
leaving Michael with them at any time.
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 17 of 26

Recipient Name

Page 2

As Michael and Luke's friendship continued to grow, so did the relationship my husband
and | had with Tom and Michelle. We socialized often - inviting each other's families
over for dinner and dining at local restaurants. We also shared family vacations, along
with celebrating many life events, including birthdays, family barbeques, our son's bar
mitzvah - the list goes on and on.

There came a time when my company needed a landscaper to trim brush and mow the
areas around the many billboards that we have. My first thought was to recommend
Tom. Not only was Tom incredibly responsible and professional, | knew that he

would be a pleasure to work with. And he was. Our Manager of Operations constantly
thanked me for recommending Tom - he was so happy to have him as part of the team.
Tom also handled the snow removal on the sidewalks in front of several billboards. He
was always so concerned about getting there to treat the surfaces so that no one would
slip on the ice and get hurt. That's who Tom Webster is.

So you can imagine how utterly shocked we all were to hear that Tom had been
arrested for the alleged crime for which has been charged. Then to find out that he was
being detained without the chance of bai] shocked us even further. | immediately called
Michelle to see what we could do to help. Tom is a good man who should never have
been considered a risk to the community whatsoever. Speaking as a former
councilwoman and representative of our community, | would never recommend Tom's
release if | felt he posed any sort of danger to anyone.

If you wish to further discuss anything related to Tom's release, or have any other
questions, please do not hesitate to reach out to me anytime (845) 258-0957.

Sincerely,
Whelisa Galle

Melissa Gallo
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 18 of 26

Michelle Webster

10 Twin Spring Lane
Florida, NY 10921

April 11, 2021

District Judge Amit P. Mehta

U.S. District Court for the District of Columbia
333 Constitution Ave. N.W.
Washington, D.C. 20001

Re: United States of America v. Thomas Webster

Dear Honorable Judge:

| have been happily married to Thomas Webster for 21 years, and we have
been blessed with three children, Samantha (19), Valerie (16), and Luke (14).

When | met Tom in 1996, | was 25 years old, focused on my job, and had been
attending evening classes, working toward an M.B.A. Tom, at 30 years old,
was a member of the NYPD’s elite undercover Street Crime unit, working
nights to remove illegal guns from the streets, putting himself in dangerous
and often volatile situations. The two of us could not have been any more
different.

| look back to that time and remember asking myself why Tom would ever
want to do this job? When he told me he had been a Marine, | understood
perfectly. Are people born with this instinct to serve and protect others? As
his wife, | know Tom has always felt it was his duty to help others.

God, family and country is the motto he lives by, every day, in that order. We

have raised our children in the Catholic faith, attending weekly mass, teaching

them the importance of prayer, good morals, and altruistic values. As a father,

Tom's actions with our children represent the perfect balance of fove,

guidance, patience, discipline, and pride. It is no wonder our oldest daughter

herself is a Marine, and our other two children are well adjusted straight A high
school students. As a husband, Tom is attentive and selfless. He has always

made me feel safe and loved, supported me in my career, and made sure we
had a happy and fulfilling life together. | had no doubt that he would ever do
anything to put his family in harm’s way.

Recently, Tom became increasingly concerned about the negative political
climate in our great country. In particular, Tom strongly felt the 2020 election
results were fraudulent, and he was worried his country would never see a fair
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 19 of 26

election again. He felt he had a duty as an American, to uphold our
Constitution, and he decided it was important to him that he be in Washington
D.C. on January 6th. He carried the Marine Corps flag especially in support of
our daughter.

Honorable Judge, as you decide whether Tom will receive bail bond, 1 am
respectfully asking you to view this unfortunate incident through the lense of a
dedicated husband, father, veteran, and retired police officer. Tom was born to
serve and protect. When | speak to Tom in prison each day, he is focused on
our children and me, agonizing over how much our lives have changed, and
how he has caused our family so much grief. The world is a safer and happier
place with Tom in it. It torments me knowing my husband is behind bars for
this unfortunate incident lasting seconds, after living a superlative life for 55
years.

Sincerely,

Weele

Michelle Webster

——$—$—___
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 20 of 26

Yvonne Webster

37B Ramapo Avenue
Suffern, NY 10901

25 April, 2021

District Judge Amit P. Mehta

U.S. District Court for the District of Columbia
333 Constitution Ave. N.W.

Washington, D.C. 20001

Re: United States v. Thomas Webster
Dear Honorable Judge:

My name is Yvonne Webster. I am the mother of Thomas Webster. I am writing this
letter in regards to my son’s character.

As a child growing up he was always considered the little old man in the
neighborhood because no matter where I went with him he was always well-behaved
and serious, so people considered him to be older than his age. Of course that
continued into his adolescence by always being confident in everything he did,
keeping his mind on the right path in school and outside of school. When he
graduated, he continued to surround himself with young adults from good families
with morals and values. My son then went on to take college courses, working with a
family friend on duct work for houses and being surrounded again by hard working
good people.

After the tragedy of losing his older brother, who was killed in a tragic car accident
while home on leave from the U.S. Air Force, he decided to join the Marine Corps to
show how good he was to his family. As a mother I asked him to wait a year to give
me time to grieve and he did that for me, even though it was going to be hard to lose
him to the service, he respected me enough to do that for me, and I must say his years
in the Marines made him a better person.

After his graduation from the marines, he applied to the NYPD. I was concerned
about my son being in an environment which would jeopardize his life. He did great
in his job and he became a highly regarded police officer.

He met and married Michelle who also greatly enriched his life and continued to
make him the better person as I know him to be today. They have three children who
are greatly admired by me today due to the parenting skills of both Michelle and
Tommy, and my grandchildren are also great human beings.
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 21 of 26

When he retired from the police force, the one thing he did was to look out for his
family. Especially me. Anything that was going on financially or if I needed
extensive repairs on my vehicles or my residence, he would be there for me. I knew
that he would never be a danger to himself or anybody because that is not in his
character. He is a person who’s always strived to do the best for himself and anybody
around him. Tommy has always been my rock and will always be my rock.

Uy
howe W atom

Yvonne Webster
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 22 of 26

JOHN W. FLEISCHMANN
52 Old Tuxedo Rd
Monroe, N.Y. 10950
(845) 477-0121

May 5, 2021

District Judge Amit P. Mehta

US. District Court for the District of Columbia
333 Constitution Ave. N.W.

Washington, D.C. 20001

Re: United States of America v. Thomas Webster
Dear Honorable District Judge Mehta:

I grew up in the Throgg’s Neck housing projects in the Bronx, N.Y. My friends and
neighbors were from every background, color, and religion. A saying we used was “the
project had every color and type of marbles in it.”

When I was 19 years old, I joined the United States Marines and proudly served our
country in Vietnam from December 1968 to December 1969. J was honorably
discharged. I am currently retired from the New York City Department of Education
where I began as a cleaner and continued to rise to the positions of handyperson, boiler
operator, Stationary Engineer, Air Conditioning Engineer, and School Custodian
Engineer. I also taught adult education in custodial operations, low pressure boilers,
high pressure boilers, and air conditioning/refrigeration. As a New York City School
Custodian Engineer, I was directly responsible for hiring and supervising the employees
in various schools. I have interacted with hundreds of adults as a teacher and boss.

I know Thomas Webster for about six years. The first time I met Tommy was in a local
gym that I joined to become stronger so I could assist my wife of now 51 years because
she has Multiple Sclerosis for over 33 years. During one of my workouts, Tommy came
over to me and said, “Semper Fi Marine.” I had a United States Marines shirt on. We
started to talk, and I discovered we had two things in common. Tommy was a police
officer in the Throgg’s Neck projects where my wife and I grew up and he was a United
States Marine. Tommy worked as a police officer after I moved out of the projects.

We became good friends. I was injured in 1969 during my tour of duty in Vietnam, and J
needed to go for special nuclear tests at the VA Hospital (in the Kingsbridge section of
the Bronx.) The doctor told me not to drive after the tests. I mentioned this to Tommy,
and in a split second he offered to drive me. He did this after knowing me for only two
weeks. We saw each other at the gym and went to lunch many times. My wife and I met
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 23 of 26

Tommy’s wife Michelle and children. Tommy, Michelle, and his three children are a
terrific family.

Judge Mehta I know from working with principals, teachers, school staff, security
personnel, my staff, and adult students what good character and demeanor are. Thomas
Webster is a man of good character and demeanor. He is a great husband and father. He
would not be a threat or danger to our community if released on bail or bond. District
Judge Mehta please grant bail or bond to Thomas Webster.

If you wish to talk to me or have me travel to your courtroom, please don’t hesitate to call
or write to me. My home number is 845-477-0121. My cell number is 845-325-0321.

My address is 52 Old Tuxedo Road, Monroe, N.Y. 10950.

Thank you.

Very truly yours,

Yoh Ws Plorchmomr~

John W. Fleischmann
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 24 of 26

6/15/2021

District Judge Amit P. Mehta

US. District Court for the District of Columbia
333 Constitution Ave. N.W.

Washington D.C. 20001

Dear Judge Amit P Mehta

Re: United States of America vs. Thomas Webster.

My name is Doreen Delorenzo, I am the sister of Thomas Webster. I’m am writing to you on behalf of
my brother, I have known Thomas my whole life. I am 56 years of age, when I was 17 years of age and
Thomas was 16, we lost our brother Frank at the young age of 20. He was in the United States AirForce, I
will never forget that day for our lives as a family would change for ever. That tragedy was devastating,
the reasonl bring that up is that I wanted to speak the truth and from my heart about my brother 'Tommy.
Thomas was able to complete high school and join the United States Marine Corp the reason being is my
brother circled himself around strong, smart people in his life that were going places and would not allow
a tragedy determine his future. From there he went tight into the police academy in New York City, where
he retired with an exceperlary record. J have always admired and looked up to my brother for his good
chatacter and integrity. He is someone who I can always go to for good advice and better decision making.
Thomas would then go on in life to find the woman who he now calls his wife Michelle, they have been
married for 21 years and is the love of his life. Together they have built a beautiful life and have three
amazing children, the oldest daughter has just completed boot camp and is now a Marine. The second
oldest daughter has a 4.0 gpa and his youngest son Luke is an above average high honor roll student, All
three children are respectful, kind and giving, traits that they have learned from their father and mother.
My brother is a hands on dad who is very involved with his children from driving the kids to and from
school, to taking them on trips in their RV, teaching them sports, motocross, and how to have fun in
nature. My family is very much missing Thomas Webster who is a husband, father, son, and brother. My
brother would not and could never pose a threat or danger to the safety of the community which he so

loves. In my heart and soul with every fiber of my being I truly believe that Thomas Webster has made his
Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 25 of 26

2 20:01
community, country, and this family feel safer and more secure in knowing that we can always rely,
depend, and lean on him to feel better and to be a better human being. Thank you so much for your time

and consideration in this important matter.

Sincerely,

Doreen Delorenzo

PHONE: * FAX:
6/17/2021

fae eee ot

Case 1:21-cr-00208-APM Document 24-15 Filed 06/17/21 Page 26 of 26

Leiter.png
Beton Jot bow Fade
VE Dans Cartie te Dems of Cowes
333 Comtara da WY
VWawsngie G0 25
Re Uror Sune chr awe, tron:
Sep 8+
Per wei Pe b nt BFE C ‘ oe Ti Wet ane i
fuer: broer bet! pees ed po bs « xy feet Tegan or Torry &
t — whe oF eee ® cf oe Yo? Oty Foice Depa You
tro? s — by fap ® om & but Aso fewerre ree ¥c 7 ore
OF 2s bese Gucti fire aclu, myli @ rw e e Pa entre depatoe wee
On hagh: abet | keene of Torete es nertce bh Be LESMC pad sew Bu pride Onc Srengt by
w c gla eg He: omiry etc Ibe wervice Seemed & bt £ naira
rae tase" te hat he € staf tis beeby ert tee Gicicat

Bors Jorn, antl worked a1 ireicton teacher bok: recruits and in service meraieri
> Se depetyen's err pruiocols Tammy; wad & very conepebert inetrucky ahs shoo 5
gree det cf wngesaeting el pebence wher dealing wi bed cchuale Ha had 2 very coshdert
at undersianicg gomozne toe! wet cbelouw wher be dest wr We shadoots ‘Sormmy is a
trigt’ 26 arboukels ind-ndur pat nec § pabarce Da pv people of cena Thers are very many
Otw iidun: beaises riya? etc worked wt Foray, end 2 arr confident They would se,
Be gory Pas Jom wen orc & an lend dia who car he comet oF bt bey SieetON,

On 2 persons lees. how seer Torey fans Bape cider: Batt are Beveloping rin
wondertl prues. elie. He far abec mocua? side by sade OO bis wile Michebr. i: crete #
tenets ant stable horn i eta! lowe of Govt Jenny ent cromtry fe of Dre pieced importonce:
Tivemy bas manages &: serwe ts mathe Oa Cmtireerst OF Mew Vers atabe, ered abet crests &

succeeshy tumueeess Oy henesl past petrennes
& Gosing #1, Kentene: wit: Tommy bes sheer fers bt be soenmone who hoes ord
thenshes his couty antl tekeve V athnt be would wee’ bas ganlione. ageic i: Be service to

te er: J aso knoe Torary & Be generons beyort 8 Gobet wa?: bow bie ren anc bie

resouror, Sorty kh ¢ Oependsae, ough e7 fiend wie woke sx heetintr ic Pek OF
sone 6. need And 9} sated above fer Rad econ’ tenbael, & Comat « vem oleter
ernteereiery ty ie tevit,

OkSy

fe ke ee I I ne HOR AERA OL sb FUAID LEA AR anLim ib anh DOnenianntar~1

4i4
